                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT



 ARKADY SARDARIAN,

                Plaintiff,
  v.

 FEDERAL EMERGENCY MANAGEMENT                                     Civil Action No.
 AGENCY; DEAN J. SAVRAMIS, in his                              No. 3:19-cv-910 (CSH)
 official capacity; and

 DEPARTMENT OF EMERGENCY
 SERVICES & PUBLIC PROTECTION,
 DIVISION OF CONNECTICUT
 EMERGENCY MANAGEMENT &
 HOMELAND SECURITY; WILLIAM J.
 HACKETT, GEMMA FABRIS, AND KEN
 DUMAIS, in their official capacity; and                        JANUARY 16, 2020
 TOWN OF WESTPORT, CONNECTICUT;
 JIM MARPE, ROBERT E. YOST,
 ANDREW KINGSBURY, AND MICHELE
 ONOFRIO, in their official capacity;

                Defendants.


       RULING ON PLAINTIFF'S MOTION TO AMEND COMPLAINT [Doc. 87]


Haight, Senior District Judge:

       In this action alleging statutory violations for termination of previously awarded federal

hazard mitigation funds for his residence in Westport, Connecticut, pro se Plaintiff Arkady Sardarian

has now submitted a motion to amend his Complaint without attaching a proposed amended

complaint or a memorandum of law. See Doc. 87. Plaintiff states in his motion that he is waiting

to file his proposed amended complaint until "after Connecticut State Defendants file their Reply


                                                 1
to Plaintiff's Opposition [Doc. 42] to [their] Motion to Dismiss [Doc. 41]." See Doc. 87, at 1

(emphasis in original).

       There are currently three pending motions to dismiss [Doc. 41, 62, and 64], which the

Plaintiff would like to be ripe for the Court's adjudication before he drafts his amended complaint.

The other defendants in the action have "recently filed their respective Replies [on] January 3, 2020

and January 10, 2020," to their own motions to dismiss [Doc. 62 & 64]. Id. However, the state

defendants, who have recently been reinstated as parties in the action after their defaults were set

aside, have yet to reply to Plaintiff's opposition [Doc. 42] to their motion to dismiss [Doc. 41].1

Under these circumstances, Plaintiff argues that he needs time to incorporate "all alleged deficiencies

and other necessary changes to the Complaint." Doc. 87, at 1.

       The Court cannot consider the substance of Plaintiff's motion to amend his Complaint

because Plaintiff has not complied with the Federal Rules of Civil Procedure, which are binding

upon pro se litigants. "To obtain leave of court to amend the complaint, a party should file both a

Rule 15 motion and a proposed amendment or new pleading." Gulley v. Dzurenda, 264 F.R.D. 34,

36 (D. Conn. 2010). See also El-Massri v. New Haven Corr. Ctr., No. 3:18-CV-1249 (CSH), 2019

WL 2006001, at *3 (D. Conn. May 7, 2019) ("If one seeks amendment of a pleading, one must affix

a copy of the proposed amended pleading to his Rule 15 motion. . . . [F]ailure to attach the proposed

amendment my prevent the Court from determining whether leave is proper under the Foman

standard."); Chylinski v. Martin Rosol's Inc., No. 3:08-CV-1231 (RNC) (DFM), 2010 WL 2794198,

at *1 n.2 (D. Conn. June 23, 2010) (Where "no proposed amended complaint was attached," the



       1
          These self-styled "state defendants" include: Connecticut Department of Emergency
Services and Public Protection ("DESPP"), William J. Hackett, Gemma Fabris, and Ken Dumais.

                                                  2
court "instructed plaintiff that he must draft an amended complaint which includes the changes he

wishes to make, sign it, and file the entire proposed Amended Complaint as an exhibit to his motion

to amend.) (internal quotation marks omitted), report and recommendation adopted, No.

3:08-CV-1231 (RNC ), 2010 WL 2794101 (D. Conn. July 14, 2010); Broga v. Northeast Utilities,

No. 96-CV-2114 (DJS), 1999 WL 33483581, at *6 (D. Conn. Aug. 19, 1999) ("Common sense

dictates that a party requesting leave to file an amended pleading must accompany his motion with

a copy of the proposed amended complaint that complies with the general rules of pleading in FED.

R. CIV. P. Rule 8(a). This is necessary so that the court and the adverse party will know the precise

nature of the pleading changes being proposed.")(citation and internal quotations marks omitted).

See also generally 3 JAMES WM. MOORE ET AL., MOORE'S FEDERAL PRACTICE ¶¶ 15,

17[1] (3d ed. 2004).

       Here, as in Gulley, the Court "den[ies] leave to amend on the grounds that the court cannot

evaluate the propriety of granting leave unless the court has had an opportunity to review the

substance of the proposed amendment," 264 F.R.D. at 36 (internal citation omitted). Moreover, the

defendants cannot respond properly until they have access to the text of the proposed amended

complaint.

        Plaintiff is reminded that, pursuant to Local Rule 7, "any motion involving disputed issues

of law shall be accompanied by a memorandum or law," D. Conn. L. Civ. R. 7(a). Moreover,

although he is not represented by counsel, it would assist the Court if, pursuant to Local Rule 7(f),

Plaintiff were to file "a redlined version of the proposed amended pleading showing the changes

proposed against the current pleading and a clean version of the proposed amended pleading," id.

7(f). The redlined version would clarify the proposed amended text for the Court's consideration.


                                                 3
                                           CONCLUSION

        For the foregoing reasons, Plaintiff's present "Motion to Amend" [Doc. 87] is DENIED

WITHOUT PREJUDICE. He may refile his motion provided he includes the appropriate documents

(proposed amended complaint and legal memorandum) with his submission. For that purpose, he

is referred in particular to Federal Rule 15 and Local Rule 7(f) of Civil Procedure, as well this

District's "Notice to Self-Represented Litigants Regarding Motions to Dismiss," D. Conn. L. Civ.

R. 12, at ¶ 3.2

        It is SO ORDERED.

        Dated: New Haven, Connecticut
               January 16, 2020



                                                        /s/Charles S. Haight, Jr.
                                                        CHARLES S. HAIGHT, JR.
                                                        Senior United States District Judge




        2
            Paragraph 3 of that Notice provides, in relevant part:

        If you would like to amend your complaint under Rule 15 of the Federal Rules of
        Civil Procedure in order to respond to the alleged deficiencies in your complaint
        asserted by the defendant [in a motion to dismiss], you may promptly file a motion
        to amend your complaint, but you must attach your proposed amended complaint to
        the motion.

D. Conn. L. Civ. R. 12(a) (text of Notice) (emphasis added).


                                                   4
